Citation Nr: 0002358	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  91-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an effective date prior to October 24, 
1992, for a 100 percent evaluation for service-connected 
bipolar disorder.  

2. Entitlement to an initial evaluation in excess of 10 
percent, prior to effective date of 100 percent 
evaluation.  

3. Entitlement to service connection for a right ankle 
disorder.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and R.H., M.D.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1977 to January 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), with regard to a grant of service connection for 
bipolar disorder/dysthymic disorder and subsequent increases 
and effective dates thereof, and a denial of service 
connection for a right ankle disorder.  In October 1998, the 
veteran's claims file was transferred to the Reno, Nevada, 
VARO for further adjudication at the request of the veteran.  

By rating decision in August 1986, the RO, in pertinent part, 
denied service connection for right ankle and right knee 
disorders and granted service connection for dysthymic 
disorder with a 10 percent evaluation, effective from January 
13, 1986.  The veteran timely perfected an appeal on all 
three of these issues.  An April 1987 report of contact from 
the veteran's representative purportedly withdrew the appeal.  
A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b)(1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 19.125 (1986); 38 
C.F.R. § 20.204(c)(1999).  As the report of contact was not 
filed by the appellant personally or with the express written 
consent of the appellant, the withdrawal of the appeals 
pending at that time was not valid.  

By rating decision in April 1987, the RO granted 
service connection for fibrous dysplasia of the proximal 
right tibia (claimed as a right knee disorder) with a 
10 percent evaluation, effective from January 13, 1986.  The 
April 1987 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for a right knee disorder.  As the veteran 
did not, at that time, express disagreement with the "down-
stream" issue of the percentage evaluation assigned, such 
matter is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); see also Holland v. Gober, 10 
Vet. App. 433, 435 (1997) (per curiam).

Although the RO later granted an increased evaluation of 100 
percent for the veteran's service-connected psychiatric 
condition, by rating decision in December 1993, this award 
was not a full grant of benefits sought, as the grant 
was made effective only from October 24, 1992, not for the 
entire period appeals period.  Therefore, the issue of 
entitlement to an evaluation in excess of 10 percent, prior 
to the effective date of the 100 percent evaluation, remains 
before the Board.  

The Board notes that, at the October 1999 hearing before the 
undersigned, the veteran indicated that his heart 
condition/hypertension was due to or had been aggravated by 
his service-connected psychiatric condition.  It is unclear 
whether the veteran wishes to pursue a claim for service 
connection for a cardiac disability.  Therefore, the issue of 
service connection for a heart condition/hypertension is 
referred to the RO for further development as necessary.  


FINDINGS OF FACT

1. The veteran has been unemployed since January 10, 1990.

2. The veteran has been demonstrably unable to obtain or 
retain employment since January 10, 1990, due to his 
psychiatric disability.  

3. Prior to January 10, 1990, the veteran's psychiatric 
disability (evaluated as both dysthymic disorder and 
bipolar disorder) was manifested by depression, lack of 
concentration, difficulty with social and family 
relationships, and intermittent work history.  

4. The record contains no competent medical evidence 
providing a nexus between the veteran's current diagnosis 
of chronic pain syndrome in the right lower extremity, 
including the ankle, and any incident of the veteran's 
military service, including the acute injury to the ankle 
in 1978.  


CONCLUSIONS OF LAW

1. The veteran is entitled to an effective date of January 
10, 1990, for the grant of a 100 percent evaluation for 
service-connected bipolar disorder.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999); 
38 C.F.R. § 4.132, Diagnostic Codes 9206, 9405 (1987); 
38 C.F.R. § 4.132, Diagnostic Codes 9206, 9405 (effective 
February 3, 1988); 38 C.F.R. § 4.130, Diagnostic Code 9432 
(effective November 6, 1996).

2. The criteria for a 30 percent evaluation for service-
connected bipolar disorder have been met, effective from 
January 13, 1986, to January 9, 1990.  The criteria for an 
evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Codes 9206, 9405 (1987); 38 C.F.R. § 4.132, 
Diagnostic Codes 9206, 9405 (effective February 3, 1988).

3. The claim of entitlement to service connection for a right 
ankle disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date and Evaluation of Service-Connected Bipolar 
Disorder

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for major depression in January 1986.  In 
his VA Form 9, substantive appeal, received in December 1986, 
the veteran stated that he had missed at least one and a half 
months of work because of his service-connected injuries and 
illnesses and his job was about to be reclassified due to his 
physical and mental stress. 

A VA examination was conducted in April 1986.  The veteran 
reported feelings of depression and treatment thereof during 
military service.  He stated that he had been working as a 
sheet metal mechanic since discharge from service.  He noted 
difficulty falling asleep, lack of concentration, and stated 
that he had made no friends since returning to California.  
Mental status examination revealed moderate depression with 
over-control of affect.  The veteran reported betrayal at 
being removed as an air traffic controller during military 
service, due to his psychiatric diagnosis.  No evidence of 
psychosis was noted, and concentration, memory, and intellect 
were intact.  The veteran reported suicidal thoughts, with no 
current plan or intent.  

An outpatient treatment record in October 1986 noted that the 
veteran was referred for a psychiatric evaluation for 
depression, which had interfered with his work.  The veteran 
reported mood swings from laughter and euphoria to tears.  
An impression of depressive reaction with situational stress 
was reported.  

The veteran was hospitalized from June to July 1987 with a 
diagnosis of fairly mild bipolar depression.  The veteran 
reported fear of losing emotional control, irritability, 
anger, and depression.  He indicated an intention to return 
to work.  The physician noted that the veteran's depression 
was markedly improved with medication.  

By rating decision in October 1987, the RO granted a 
temporary total evaluation for the veteran's service-
connected dysthymic disorder from June 15, 1987 to July 31, 
1987, with the 10 percent evaluation re-effective on August 
1, 1987.  In a statement, received in October 1987, the 
veteran again requested re-evaluation of his service-
connected psychiatric condition.  He stated that he regularly 
lost time from work due to doctor and counseling 
appointments.  He reported that stress, anger, and depression 
had an undesirable effect on his ability to perform his job 
and take care of his personal affairs.  

A VA neuropsychiatric examination was conducted in May 1988.  
The veteran reported increasing irritability, depression, 
difficulty in interactions with supervisors, and vague 
suicidal ideation.  He stated that he had periods of absence 
from employment secondary to a depressed mood.  On mental 
status examination the veteran's mood was depressed and 
affect appropriate.  The veteran denied homicidal ideation, 
paranoid ideation, auditory hallucination, thought 
broadcasting or thought insertion.  The examiner provided a 
diagnosis of dysthymic disorder.  The examiner stated that 
the veteran's level of function was good, with sustained 
intermittent employment and independent living.  

By rating decision in July 1988, the RO confirmed the 10 
percent evaluation for the veteran's service-connected 
psychiatric disability.  

A VA examination was conducted in July 1989.  The veteran 
reported that he continued to work, despite his increasing 
depression and irritability.  The examiner noted that the 
veteran was currently employed in production control, but 
that his job had changed in the previous year to allow for 
some of the veteran's physical limitations and his 
psychiatric disorder intermittently interfered with his work.  
The veteran reported some insomnia.  Diagnoses of atypical 
bipolar disorder and rule-out dysthymic disorder were 
provided.  The examiner noted that the veteran seemed in 
better control than most bipolar patients, who were not on 
medication.  

By rating decision in August 1989, the RO reduced the 
evaluation of the veteran's dysthymic disorder to a 
noncompensable evaluation, effective from December 1, 1989.  
In his notice of disagreement, received in November 1989, the 
veteran stated that he was being treated by a private 
psychotherapist and was unable to take medication due to 
physical side effects.  He reported extreme mood swings 
ranging from euphoria to depression and rage to complete 
calm.  The veteran stated that, though he was currently 
employed, his disability had cost him jobs in air traffic 
control and in the military, and had caused him to leave 
three different work areas with his current employer due to 
harassment and job-related stress.  The veteran further 
reported that his visitation with his children had been 
limited due to a finding that he was a "danger" to them 
due, at least in part, to his psychiatric disability.  

In his VA Form 9, substantive appeal, received in March 1990, 
the veteran stated that he was currently suspended from work 
"pending investigation."  He reported that he suffered 
harassment at his job due to his physical limitations and had 
been forced to leave work on three occasions, for extended 
periods of time, due to this harassment.  The veteran noted 
that he had lost his career in air traffic control, due to 
his depression, and his current job was beneath his 
abilities.  He reported an inability to enter into or 
maintain personal relationships, difficulty in maintaining 
working relationships, periods of incapacitation, lethargy, 
difficulty in handling personal affairs and health, and 
periods of anger, rage and insomnia.  

At a hearing before an RO hearing officer in May 1990, the 
veteran testified that he was not currently employed and had 
been unemployed since January 10, 1990.  Transcript, pp. 1-2, 
8 (May 1990).  He stated that his employer had laid him off 
with the stated reason of his physical limitations, but the 
veteran believed the layoff was due to a safety report that 
he had filed against his supervisor.  Transcript, p. 2 (May 
1990).  He reported that he had one best friend, and a couple 
of "distant friendships," and that he would go to movies or 
lunch with his best friend, when he could.  Transcript, p. 2 
(May 1990).  The veteran provided copies of letters sent in 
an attempt to obtain employment after being laid off from his 
present employer.  Transcript, p. 10 (May 1990).  The veteran 
agreed with the July 1989 VA examiner's conclusion that he 
had things under control and was improving.  

In August 1991, the Board remanded the veteran's claim for an 
increased evaluation for his service-connected psychiatric 
disorder for further development to include obtaining a VA 
psychiatric examination to determine the current degree of 
severity of the veteran's dysthymic disorder.  

A VA psychiatric examination was conducted in October 1991, 
and the examiner noted review of the veteran's claims file.  
The examiner stated that the veteran had been laid off since 
September 1991.  The veteran reported recurrent depression, 
stress, and nervousness.  The examiner noted that the 
criteria for a diagnosis of dysthymia remained intact.  The 
examiner stated that the veteran had disenfranchised himself 
from his family and friends.  The examiner reported 
a level of functioning over the previous year as poor and 
noted that the veteran was without a job and home with very 
few social resources.  

By letter dated in November 1991, R.H., M.D. stated that he 
was currently treating the veteran for bipolar disorder not 
otherwise specified.  Dr. R.H. indicated that the veteran was 
currently doing quite well, but was seriously ill prior to 
starting treatment in October 1991.  

By letter, dated in January 1992, R.S.K., Ph.D., a clinical 
neuropsychologist, reported the results of a clinical 
interview and comprehensive neuropsychological assessment.  
Several tests were administered.  Dr. R.S.K. noted the 
veteran's work history with the aeronautic industry from 
February 1986 until January 1990.  The veteran reported 
extreme stress and strain from continual harassment 
and disagreements in the workplace, which, Dr. R.S.K. stated, 
aggravated his psychiatric problems.  The veteran appeared 
suspicious, extremely anxious, and markedly distressed.  Dr. 
R.S.K. stated that the veteran's condition was permanent and 
stationary and noted that he should not work with toxic 
chemicals.  Dr. R.S.K. reported that total temporary 
disability was not indicated at that time from a 
neuropsychological point of view.  

By rating decision in August 1992, the RO restored the 10 
percent evaluation for the veteran's service-connected 
dysthymic disorder, effective from August 1, 1987.  

By letter in October 1992, Dr. R.H. stated that he saw the 
veteran for a psychiatric evaluation for appraisal of his 
job-related psychological trauma and stress.  Dr. R.H. noted 
that the veteran was under his care from September 1991 to 
March 1992.  Mental status examination showed constricted 
affect, depressed mood, but no hallucinations or delusions.  
Insight and judgment were impaired.  The veteran reported 
sadness, self-blame, diminished self-esteem, crying spells, 
irritability, indecisiveness, insomnia, and excessive worry.  
Dr. R.H. provided a diagnosis of bipolar disorder not 
otherwise specified, with a global assessment of functioning 
(GAF) rating of 50-70 within the past year.  Dr. R.H. stated 
that the veteran's condition was permanent and stationary and 
the veteran was not able to return to work.  Dr. R.H. noted 
that despite a "good" response to pharmacotherapy, 
the veteran was disabled and would continue to be so.  

A VA examination was conducted in February 1993, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported that he was placed off work in January 1990.  
He stated that he was refused treatment at that time from the 
VA Medical Center (MC) as his psychiatric condition had been 
exacerbated by his work condition and the veteran did not 
obtain psychiatric treatment until October 1991.  The veteran 
stated that he had virtually no friends and did not have a 
girlfriend since separating from his wife in 1988.  The 
examiner provided a diagnosis of mixed type bipolar disorder.  
The examiner stated that it was unlikely that the veteran 
could hold consistent employment at that time.  

By rating decision in April 1993, the RO granted an increased 
evaluation of 30 percent for the veteran's service-connected 
bipolar disorder (formerly dysthymic disorder), effective 
from October 24, 1992.  By letter, dated in June 1993, 
the veteran indicated disagreement with the effective date of 
the grant of the increased evaluation, stating that the claim 
dated to December 1989.  The veteran noted that the October 
1992 statement by his physician covered the period beginning 
in (at least) November 1991.  

Under cover letter in October 1993, the veteran submitted 16 
letters of rejection for employment from various companies, 
dated from May to November 1990.  

At a hearing before an RO hearing officer in November 1993, 
the veteran testified that he was put out of work due to 
stressors over physical limitations from his service-
connected disabilities.  Transcript, p. 2 (Nov. 1993).  Dr. 
R.H., a board-certified psychiatrist, testified that he had 
been treating the veteran since 1991, for bipolar disorder 
not otherwise specified.  Dr. R.H. reported that, although 
the veteran responded reasonably well to treatment, he would 
require treatment for this condition for the rest of his 
life.  Dr. R.H. stated that the veteran was 100 percent 
psychiatrically disabled, regardless of any physical 
disability.  Transcript, p. 2 (Nov. 1993).  Dr. R.H. 
testified that the veteran suffered from marked paranoia, 
marked depression, occasional hallucinations, flight of 
ideas, and inability to control his "vocal actions," even 
while taking psychotropic medication.  Transcript, p. 3 (Nov. 
1993).  Dr. R.H. reported that the veteran had both manic 
and depressive periods, and that the depressive periods, 
during which he could not get out of bed, occurred fairly 
frequently.  Transcript, p. 4 (Nov. 1993).  Dr. R.H. noted 
that the veteran's symptoms were "much moch (sic) much 
worse" prior to his beginning treatment.  Transcript, p. 9 
(Nov. 1993).  The veteran testified that he had a few close 
friends, but found it difficult to trust others.  
Transcript, p. 5 (Nov. 1993).  Dr. R.H. noted that he had 
been seeing the veteran since September 1992 (sic) and his 
symptoms had continued throughout that period.  
Transcript, p. 10 (Nov. 1993).  The veteran testified that 
his increased evaluation should be effective from July 1990, 
as that was when he was driven "over the brink" by his 
employer's refusal to allow him to return to work.  
Transcript, p. 11 (Nov. 1993).  The veteran testified that he 
could not get a job, but was attempting to be self-employed 
as a photojournalist.  Transcript, p. 12 (Nov. 1993).  

By rating decision in December 1993, and pursuant to the 
hearing officer's decision, the RO granted a 100 percent 
evaluation for service-connected mixed-type bipolar disorder, 
effective from October 24, 1992.  

At a hearing before a Member of the Board in Washington, 
D.C., in June 1995, the veteran testified that his total 
impairment due to bipolar disorder began on January 10, 1990.  
Transcript, pp. 10, 11 (June 1995).  He reported that his 
life took a severe decline following his termination of 
employment on that date.  Transcript, p. 11 (June 1995).  He 
stated that he became homicidal, delusional, and deranged at 
that time.  Transcript, p. 12 (June 1995).  The veteran 
testified that he first saw Dr. R.H. in November 1991 and Dr. 
R.H. found him to be severely psychotic at that time.  
Transcript, p. 10 (June 1995).  

In October 1995, the Board remanded the veteran's claim for 
an earlier effective date for the 100 percent disability 
evaluation for the veteran's service-connected psychiatric 
disorder for further adjudication of this issue, including 
issuance of a statement of the case.  The Board further 
ordered adjudication of the veteran's claims of entitlement 
to a waiver of overpayment, entitlement to permanency of the 
100 percent evaluation for service-connected psychiatric 
disability, entitlement to benefits pursuant to 38 U.S.C. § 
1151 (West 1991), increased evaluation for service-connected 
chronic lumbar strain and fibrous dysplasia of the right 
tibia, and service connection for a right hip disability on a 
secondary basis.  

A VA examination was conducted in April 1996.  The examiner 
provided an impression of anxiety disorder not otherwise 
specified.  The examiner stated that, give the veteran's 
intensely felt grievance and presentation, he was certainly 
not mentally capable of holding a job.  

At a hearing before the undersigned in October 1999, the 
veteran testified that the effective date of his award of 
disability compensation should be January 10, 1990.  He 
stated that his employer put him out of work on that day, 
because he was too disabled to work.  Transcript, p. 3 (Oct. 
1999).  The veteran reported that at that time he was "a 
wreck...flat out homicidal, suicidal."  Transcript, p. 4 (Oct. 
1999).  He noted that he began taking medication for his 
psychiatric condition in 1991 or 1992.  Transcript, pp. 4-5 
(Oct. 1999).  The veteran testified that prior to 
January 1990, he had been employed with the same company 
since February 1986.  Transcript, p. 6 (Oct. 1999).  He 
stated that he did return to work for a brief period of time 
- one-to-two months - but was physically unable to perform 
the duties assigned.  Transcript, p. 6 (Oct. 1999).  He noted 
that he was under psychiatric treatment during the period 
from January 1990 to October 1992.  Transcript, pp. 7-8 (Oct. 
1999).  The veteran reported that he had suffered from two 
"suspected" heart attacks, a stroke, obstructed sleep apnea 
and respiratory problems, in addition to his psychiatric 
disability.  Transcript, p. 7 (Oct. 1999).  He stated that 
these conditions contributed to his psychiatric condition.  
Transcript, p. 10 (Oct. 1999).  


II. Analysis

Effective Date of 100 Percent Evaluation for Service-
Connected Bipolar Disorder

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (1999).  
However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (1999).  

The Board notes that the veteran is also service-connected 
for the following disabilities:  fibrous dysplasia of the 
right tibia with a 10 percent evaluation, effective from May 
1, 1987; chronic lumbar strain with a 10 percent evaluation, 
effective from January 13, 1986; and irritable bowel syndrome 
with a 10 percent evaluation, effective from March 29, 1990.  

The RO established the effective date for the 100 percent 
evaluation based on the October 1992 letter from Dr. R.H., 
which stated that the veteran was not able to work and would 
continue to be unable to do so.  

The Board notes that effective February 3, 1988, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  53 Fed. Reg. 21, 
23 (Jan. 1988) (codified at 38 C.F.R. § 4.132).  Effective 
November 7, 1996, the Schedule was, again, amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory changes 
occurred, he is entitled to application of the version most 
favorable to him, within the confines of 38 C.F.R. § 3.114(a) 
(1999).  See Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  

Under the pre-February 1988 Schedule a 100 percent evaluation 
is warranted for bipolar disorder (diagnosed at that time as 
manic depressive illness) for active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce complete social and industrial impairment.  38 
C.F.R. § 4.132, Diagnostic Code 9206 (1987).  A 100 percent 
evaluation was also warranted for dysthymic disorder 
(diagnosed at the time as depressive neurosis) if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1987).

Under the pre-November 1996 Schedule a 100 percent evaluation 
for bipolar disorder is warranted for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9206 (effective February 3, 1988).  Under the pre-
November 1996 Schedule a 100 percent evaluation for dysthymic 
disorder is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; and 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(effective February 3, 1988).

The current Schedule provides for a 100 percent evaluation 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9432 (effective November 6, 
1996).

A total evaluation may also be awarded due to individual 
unemployability.  Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 50 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999). 

The veteran was last employed on January 10, 1990.  Prior to 
this date, VA examinations in May 1988, and July 1989 
reported that the veteran was able to maintain employment, 
with reported difficulty with supervisors.  However, the 
veteran reported in his November 1989 notice of disagreement 
that his disability had previously cost him employment and 
had caused him to leave three work areas with his current 
employer.  By March 1990, the veteran reported an inability 
to obtain or maintain personal or working relationships and 
difficulty in handling his personal affairs and health.  At 
the hearing in May 1990, the veteran reported that he had 
only one close friend and repeated that he had been 
unemployed since January 1990.  The veteran further provided 
several rejection letters from companies contacted by him in 
an attempt to obtain employment.  The VA examiner in October 
1991 noted that the veteran was disenfranchised from his 
friends and family and also noted that the veteran was 
unemployed and homeless at that time.  The examiner further 
stated that the veteran's level of function over the previous 
year was poor.  

In November 1991, Dr. R.H. reported that the veteran had 
begun treatment, but prior to treatment was seriously ill.  
The letter from Dr. R.H. in October 1992, noted that the 
veteran had been treated from September 1991 to March 1992.  
Dr. R.H. did not indicate that the veteran's condition had 
worsened during that time, but instead noted that the veteran 
had a good response to medication, but continued to be unable 
to return to work.  Dr. R.H. testified at the November 1993 
hearing that the veteran had responded reasonably well to 
treatment, but remained 100 percent psychologically disabled.  
Dr. R.H. went on to state that the veteran's symptoms were 
worse prior to beginning treatment in 1991.  The VA examiners 
in both February 1993 and April 1996 continued to indicate 
that the veteran was unable to return to work due to his 
psychiatric disability.  

The Board finds that the evidence does not preponderate 
against an evaluation of 100 percent for the veteran's 
service-connected bipolar disorder (previously diagnosed as 
dysthymic disorder) effective January 10, 1990.  Prior to his 
termination from employment in January 1990, VA examination 
found him to be able to maintain employment.  Since that 
time, both VA examiners and his treating psychiatrist found 
him to be unable to maintain employment due to his 
psychiatric disability.  The Board finds that the evidence 
does not preponderate against a finding of an effective date 
prior to the date of the October 1992 letter from Dr. R.H.  
The evidence demonstrates that the veteran's condition had, 
in fact improved by that point, but the veteran continued to 
be unable to obtain or maintain employment due to his 
psychiatric disability.  The Board finds the statements and 
testimony of both the veteran and Dr. R.H. to be most 
probative on this issue.  Dr. R.H. indicated that prior to 
beginning treatment in September or October 1991 the 
veteran's psychiatric condition was worse than it was at the 
time of his October 1992 letter.  In addition, the Board 
notes that the veteran's employer's stated reason for 
terminating his employment was his physical limitations due 
to his service-connected back and leg disabilities.  The 
veteran also reported, and Dr. R.H. confirmed, homicidal 
thoughts, few social contacts, severe anxiety, paranoid 
thoughts, occasional hallucinations, inability to control 
"vocal" actions, and frequent depressive periods.  By 
October 1991, the veteran was not only unable to obtain 
or retain employment, but was disenfranchised from his 
friends and family.  It is true that no medical report 
unequivocally concludes that total disability precisely 
coincided with his loss of employment.  Nevertheless, the 
medical reports and other evidence which formed the basis for 
establishing total disability in 1992 are not inconsistent 
with concluding that the severity of the problems which were 
later documented probably were manifest in early 1990. 

Evaluation of Service-Connected Bipolar Disorder Prior to 
January 10, 1990

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

As noted previously, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities, effective February 
3, 1988.  53 Fed. Reg. 21, 23 (Jan. 1988) (codified at 38 
C.F.R. § 4.132).  The regulations were again amended 
effective November 7, 1996.  61 Fed. Reg. 52695 (Oct. 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
was filed before the regulatory changes occurred, he is 
entitled to application of the version most favorable to him, 
within the confines of 38 C.F.R. § 3.114(a).  See Karnas, 
1 Vet. App. at 311.  The Board further notes that during 
the pendency of this appeal, the diagnosis of the veteran's 
service-connected psychiatric condition has changed.  The 
Board will consider the criteria for both dysthymic disorder 
and bipolar disorder in determining the proper evaluation for 
the veteran's psychiatric condition prior to January 10, 
1990.  

Prior to February 3, 1988, bipolar disorder (then diagnosed 
as manic depressive illness) warranted the following 
evaluations:
10 percent for slight impairment of social and industrial 
adaptability;
30 percent for definite impairment of social and industrial 
adaptability; and
50 percent for considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9206 (1987).  

Prior to November 7, 1996, bipolar disorder was evaluated as 
follows:
? 10 percent for mild impairment of social and industrial 
adaptability;
? 30 percent for definite impairment of social and 
industrial adaptability; and
? 50 percent for considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9206 (effective February 3, 1988).  

Prior to February 3, 1988, dysthymic disorder warranted the 
following evaluations:
? 10 percent for less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial 
impairment
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment;  and
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
substantially impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
severe industrial impairment as a result of psychoneurotic 
symptoms.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1987).  

Prior to November 7, 1996, dysthymic disorder was evaluated 
as follows:
? 10 percent for less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial 
impairment
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; and 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (effective February 3, 1988).

Since his discharge from service, and prior to January 10, 
1990, the veteran was employed with an aeronautics company.  
The veteran repeatedly reported feelings of depression and 
lack of concentration as well as interference with his job, 
due to his psychiatric condition.  The veteran was 
hospitalized for one month during this period for treatment 
of his psychiatric condition.  Moderate depression was noted 
by the VA examiner in April 1986, and the evidence does not 
show any improvement in the veteran's depressive state during 
the relevant period.  In addition, the veteran's relationship 
with his children was jeopardized due to his psychiatric 
diagnosis.  The VA examiner in May 1988, although noting that 
the veteran's level of function was good, acknowledged that 
his work history was intermittent.  Although the regulatory 
criteria vary somewhat for the veteran's diagnoses, the Board 
finds that the veteran's symptomatology most closely 
approximate a definite impairment in his social and 
industrial adaptability.  Under all of the Schedular criteria 
a definite impairment is entitled to a 30 percent evaluation.  
The Board finds that the evidence preponderates against an 
evaluation in excess of 30 percent for the period prior to 
January 10, 1990.  The veteran maintained employment, albeit 
with some difficulty, during this period and the conclusions 
of the VA examiners in April 1986, May 1988, and July 1989 do 
not show considerable or severe impairment as required for an 
evaluation in excess of 30 percent.  


Service Connection for Right Ankle Disorder

III. Factual Background

The veteran's service medical records from April to June 1978 
noted treatment for a severe right ankle sprain.  X-ray 
examination showed no fracture.  Clinical examination 
revealed tenderness with local edema and a stable ankle 
joint.  The veteran underwent physical therapy due to 
complaints of pain on active range of motion.  The veteran's 
separation physical examination in September 1985 noted no 
abnormalities of the lower extremities.  

A VA examination was conducted in April 1986.  The veteran 
reported numbness in the right foot.  The examiner noted no 
callosities or tenderness of the right ankle and range of 
motion was normal in all directions.  X-ray examination of 
the right ankle showed no bone or joint abnormality.  

VA X-ray examination in October 1986 showed deformity of the 
right tibia with no additional abnormalities of the right 
tibia and fibula to the level of the ankle.  In February 
1987, the veteran underwent a biopsy and curettage of a 
cystic lesion in the proximal third of the right tibia.  The 
Board notes that fibrous dysplasia of the proximal right 
tibia was granted service connection by rating decision in 
April 1987 with a 10 percent evaluation, effective from 
January 13, 1986.  

A VA examination was conducted in June 1997.  The veteran 
reported intermittent right ankle pain since "the 1992 
injury".   Physical examination showed moderate and diffuse 
tenderness.  The examiner noted pain on dorsiflexion and 
plantar flexion.  X-ray examination of the right ankle 
revealed soft tissue findings reflecting likely obesity with 
normal underlying bones.  

A VA examination was conducted in October 1998.  The veteran 
reported that his right ankle had been painful since a sprain 
in 1978.  The examiner noted complaints of moderate pain on 
range of motion of the right ankle.  X-ray examination showed 
good joint space without evidence of significant degenerative 
arthritis.  The examiner provided a diagnosis of chronic pain 
syndrome of the right lower extremity, including the ankle.  
The examiner stated that the veteran had excellent ankle 
range of motion and no evidence of degenerative arthritis and 
the examiner did not feel that the veteran's ankle symptoms 
were secondary to his chronic lumbar sprain.  

IV. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumptive period; b) Evidence showing 
post-service continuity of symptomatology; and c) Medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).  For the purpose of determining whether a claim 
is well grounded, the credibility of the evidence is 
presumed.  See Robinette, 8 Vet. App. at 75.

The veteran has submitted evidence of a current right ankle 
disability.  Chronic pain syndrome of unknown etiology was 
noted on VA examination in October 1998.  

The veteran's service medical records note treatment for a 
severe right ankle sprain in April 1978.  However, this 
injury appeared to be acute and transitory and had resolved 
by service separation.  No further diagnoses or opinions of 
right ankle pain or pathology were noted in the remaining 
seven years of the veteran's active service.  
No abnormalities of the lower extremities were noted on 
separation examination in September 1985.

In addition, the record contains no competent medical 
evidence of a nexus between the veteran's diagnosis, more 
than 20 years after discharge from service, of chronic pain 
syndrome of unknown etiology and any incident of the 
veteran's military service, including the sprained right 
ankle in 1978.  Although the VA examiner in October 1998 
noted the veteran's complaints of right ankle pain since the 
ankle sprain in 1978, the examiner provided no opinion that 
the current ankle pain was related to this ankle sprain.  
Without competent medical evidence of a nexus between the 
current right ankle disability and any incident of the 
veteran's military service, the veteran's claim cannot be 
well grounded.

Further, the Board also finds the veteran's claim to be not 
well grounded under the alternative method for establishing a 
well-grounded claim under 38 C.F.R. § 3.303(b).  No chronic 
ankle condition was noted during service, only a single acute 
ankle injury with no subsequent inservice complaints.  
Although the veteran has reported a continuity of 
symptomatology, the record contains no competent medical 
evidence providing a nexus between the current disability and 
the reported continuity of symptomatology.  Without such 
evidence, the claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  The appellant has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to an effective date of January 10, 1990, for a 
100 percent evaluation for service-connected bipolar disorder 
is granted subject to controlling regulations governing the 
payment of monetary awards.

Entitlement to an evaluation of 30 percent for service-
connected bipolar disorder (previously diagnosed as dysthymic 
disorder) is granted, effective from January 13, 1986 to 
January 9, 1990.  

Entitlement to service connection for a right ankle 
disability is denied. 



REMAND

By rating decision in November 1995, the RO granted service 
connection, pursuant to the October 1995 Board decision, for 
irritable bowel syndrome with a 10 percent evaluation, 
effective from March 29, 1990.  In a statement dated November 
18, 1995, the veteran expressed disagreement with the 
evaluation awarded by the RO.  No statement of the case has 
been issued on that claim.  See 38 C.F.R. §§ 19.26, 19.29, 
20.201 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case on the issue of an increased initial 
evaluation for service-connected 
irritable bowel syndrome, which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
determination.  The veteran should then 
be afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  
  The Board notes that the only injury previously mentioned in the June 1997 examination report was a 1982 
right knee injury.  There is no evidence of an injury in 1992.  

